DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Species I (claims 1-4, 10-14, 18 and 19) in the reply filed on 05/19/22 is acknowledged.
Claims 5-9, 15-17 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/19/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatada (US Patent No. 5,202,908).
a) regarding claim 1:
Hatada discloses a semiconductor device (Figure 4), comprising: 
a first latching circuit (10, 12, 20 and 22); and 
a second latching circuit (14, 16, 24 and 26) coupled to the first latching circuit and having a first feedback circuit (16) and a first transmission circuit (14), wherein 
the first feedback circuit (16) is configured to receive a first clock signal (CLKB1) of a first phase and a second clock signal (CLK) of a second phase,
the first transmission circuit (14) is configured to receive the second clock signal (CLK) and a third clock signal (CLKB) of a third phase, and 
the first feedback circuit (16) is configured to be turned off by the first clock signal (CLB1) and the second clock signal (CLK) before the first transmission circuit is turned on by the second clock signal (CLK) and the third clock signal (CLKB, Figures 5 and 6)
b) regarding claim 3:
Hatada discloses the semiconductor device of claim 1, wherein a first phase-shift quantity (t2 in Figure 5) exists between the second clock signal (CLK) and the first clock signal (CLKB1; Figure 5).
c) regarding claim 4:
Hatada discloses the semiconductor device of claim 1, wherein a second phase-shift (t1 in Figure 5) quantity exists between the third clock signal (CLKB) and the second clock signal (CLK).
	Allowable Subject Matter
Claims 10-14 and 18-19 are allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/Primary Examiner, Art Unit 2842